Title: From Benjamin Franklin to John Jay, 4[–28] October 1779
From: Franklin, Benjamin
To: Jay, John



Sir,
Passy, Oct. 4.[–28] 1779:
I received the Letter your Excellency did me the honour to write to me of the of June last inclosing Acts of Congress respecting Bills of Exchange for 2,400,000 Livres tournois, drawn on me in favour of M. De Beaumarchais. The Bills have not yet appear’d, but I shall accept them when they do, relying on the Care of Congress to enable me to pay them. As to the Accounts of that Gentn., neither the Commissioners when we were all together, nor myself since, have ever been able to obtain a Sight of them, tho’ repeatedly promised; and I begin to give over all Expectation of them. Indeed if I had them, I should not be able to do much with them, or to controvert anything I might doubt in them, being unacquainted with the Transactions and Agreements on which they must be founded, and having small Skill in Accounts. Mr Ross and Mr Williams pressing me to examine and settle theirs, I have been obliged to request indifferent Persons expert in such Business, to do it for me, subject to the Revision of Congress; and I could wish that my Time and Attention were not taken up by any Concerns in Mercantile Affairs, and thereby diverted from others more important.
The Letters of Congress to the King were very graciously received; I have earnestly pressed the Supplies desired, and the Ministers (who are extreamly well disposed towards us) are now actually studying the Means of furnishing them. The Assistance of Spain is hoped for. We expect to hear from thence in a few Days. The Quantity is great and will cost a vast Sum. I have this Day accepted three of your Drafts, part of the 360,000 Livres drawn for on the 9th. of June: but when I ask for Money to pay them, I must mention that as they were drawn to purchase Military Stores, an Abatement equal to the Value may be made of the Quantity demanded from hence. For I am really ashamed to be always worrying the Ministers for more Money. And as to the private Loans expected, I wrote in a former Letter that our public Credit was not yet sufficiently established, and that the Loan in Holland had not exceeded 80,000 Florins, to which there has since been no Addition. A Mr Neufville came from thence to me last Spring, proposing to procure great Sums if he might be employed for that purpose, and the Business taken away from the House that had commenced it. His Terms at first were very extravagant, such as that all the Estates real and personal in the 13. Provinces should be mortgaged to him; that a fifth Part of the Capital Sum borrowed should every Year for 5 Years be laid out in Commodities and sent to Holland consigned to him, to remain in his Hands ’till the Term (10 Years) stipulated for final Payment was compleated, as a Security for the Punctuality of it; when he was to draw the usual Commissions: that all Vessels or Merchandize coming from America to Europe, should be consigned to him or his Correspondents, &c. &c. As I rejected these with some Indignation he came down to the more reasonable Ones of doing the Business as it was done by the other House, who he said could do no more being destitute of the Interest which he possess’d. I did not care abruptly to change a House that had in other Respects been very friendly and serviceable to us, and thereby throw a Slur upon their Credit without a Certainty of mending our Affairs by it; and therefore told Mr Neufville that if he could procure and show me a List of Subscribers amounting to the Sum he mentioned or near it, I would comply with his Proposition. This he readily and confidently undertook to do. But after three Months, during which he acquainted me from time to time, that the favourable Moment was not yet come, I received instead of the Subscription a new Set of Propositions, among the Terms of which were an additional One Per Cent, and a Patent from Congress appointing him and his Sons “Commissioners for Trade and Navigation, and Treasurers of the General Congress, and of every private State of the thirteen United States of North America, through the seven United Provinces,” with other Extravagances, which I mention, that it may be understood, why I have dropt Correspondence on this Subject, with a Man who seemed to me a vain Promiser, extreamly self-interested, and aiming chiefly to make an Appearance without Solidity; and who I understand intends applying directly to Congress, some of his Friends censuring me as neglecting the Public Interest in not coming into his Measures. The Truth is that I have no Expectations from Holland, while Interest received there from other Nations is so high, and our Credit there so low; while particular American States, offer higher Interest than the Congress; and even our offering to raise our Interest tends to sink our Credit. My sole Dependence now is upon this Court: I think reasonable Assistance may be obtained here, but I wish I may not be obliged to fatigue it too much with my Applications, lest it should grow tired of the Connection. Mr. Ross has lately demanded of me near 20, thousand Pounds Sterling, due to him from the Committee of Commerce, but I have been obliged to refuse him, as well as an Application made last Week by Mr Izard for more Money, tho’ he has already had 2500 Guineas; and another from Mr Arthur Lee, tho’ he has had 500. Guineas since the News of his being out of this Commission. He writes me that he will return to America forthwith if I do not undertake to supply his Expences. As I see no likelihood of his being received at Madrid, I could not but approve his Resolution.
We had Reason to expect some great Events from the Action of the Fleets this Summer in the Channel, but they are all now in Port without having effected any thing. The Junction was late, and the length of time the Brest Squadron was at Sea equal to an East India Voyage, partly on the hot Spanish Coast, occasioned a Sickness among the People that made their Return necessary: They had chas’d the English Fleet which refused the Combat. The Sick Men are recovering fast since they were landed: And the proposed Descent on England does not yet seem to be quite given up, as the Troops are not withdrawn from the Ports.
Holland has not yet granted the Succours required by the English, nor even given an Answer to the Requisition presented by Sir Joseph York. The Aids will be refused, and as the Refusal must be disagreable it is postponed from time to time. The Expectations of Assistance from Russia and Prussia seem also to have failed the English, and they are as much at a Loss to find effective Friends in Europe as they have been in America. Portugal seems to have a better Disposition towards us than heretofore. About 30. of our People taken and set ashore on one of her Islands by the English, were maintained comfortably by the Governor during their Stay there, furnished with every Necessary, and sent to Lisbon, where on Enquiry to whom Payment was to be made for the Expence they had occasioned; they were told that no Reimbursement was expected, that it was the Queen’s Bounty who had a Pleasure in showing Hospitality to Strangers in Distress. I have presented Thanks by the Portuguese Ambassador here in Behalf of the Congress. And I am given to understand, that probably in a little Time the Ports of that Nation will be open to us as those of Spain. What relates to Spain I suppose Mr. Lee informs you of.
The Sword ordered by Congress for the Marquis de la Fayette, being at length finished, I sent it down to him at Havre, where he was with the Troops intended for the Invasion. I wrote a Letter with it, and received an Answer, Copies of both which I inclose, together with a Description of the Sword and Drawings of the Work upon it, which was executed by the best Artists in Paris, and cost alltogether 200 Guineas. The Present has given him great Pleasure, and some of the Circumstances have been agreable to the Nation.
Our Cartel goes on, a second Cargo of American Prisoners 119 in Number being arrived and exchanged. Our Privateers have dismissed a great Number at Sea, taking their written Paroles to be given up in Exchange for so many of our People in their Goals. This is not yet quite agreed to on the other Side, but some Expectations are given me that it may take place. Certainly Humanity would find its Account in the Practice of Exchanging upon Parole, as all the Horrors of Imprisonment, with the Loss of Time & Health might be prevented by it.
We continue to insult the Coasts of these Lords of the Ocean with our little Cruizers. A small Cutter which was fitted out as a Privateer at Dunkirk called the Black Prince, has taken ransomed, burnt and destroyed above 30 Sail of their Vessels within these three Months. The Owners are about to give her a Consort called the Black Princess, for whom they ask a Commission. The Prisoners brought in serve to exchange our Countrymen, which makes me more willing to encourage such Armaments, tho’ they occasion a good deal of Trouble.
Captain, now Commodore Jones, put to Sea this Summer with a little Squadron consisting of a Ship of 40 Guns, the Alliance, another Frigate of 20, with some armed Cutters; all under American Colours with Congress Commissions. He has sent in several Prizes, has greatly alarmed the Coast of Ireland and Scotland; and we just now hear that going North about he fell in with a Number of Ships from the Baltic, convoy’d by a Fifty Gun Ship & a 24 Gun Frigate, both of which he took after an obstinate Engagement, and forced several of the others ashore. This News is believed, but we wait the Confirmation and the Particulars.
The blank Commissions remaining of those sent to us here, are all signed by Mr Hancock, which occasions some Difficulty. If Congress approves of my continuing to issue such Commissions, I wish to have a fresh Supply, with the other necessary Papers, Instructions, Rules, Bonds, &ca. of which none are now left.
M. le Comte de Maillebois esteemed one of the best Generals in this Country, and who loves our Cause, has given me a Memorial, containing a Project for raising a Corps here for your Service, which I promised to lay before Congress, and accordingly enclose a Copy: I know nothing of the Sentiments of Congress on the Subject of introducing foreign Troops among us, and therefore could give no Expectation that the Plan would be adopted. It will however be a Pleasure to him to know that his good Will to serve them has been acceptable to the Congress.
A Major Borre, who has been in America, and some other Officers who have quitted our Service in Disgust, endeavour to give an Idea here that our Nation does not love the French. I take all Occasions to place in View the Regard shown by Congress to good French Officers, as a Proof that the Slight these Gentlemen complain of is particular to themselves, and probably the Effect of their own Misbehaviour. I wish for the future, when any of these sort of People leave our Armies to come home, some little Sketch of their Conduct or Character may be sent me, with the real Causes of their Resigning or Departure, that I may be more able to justify our Country.
Here are returned in the last Cartel a Number of French Sailors who had engaged with Capt. Cunningham, were taken in coming home with one of his Prizes, and have been near two Years in English Prisons. They demand their Wages & Share of Prize Money. I send their Claim as taken before the Officers of the Classes at Dunkerque. I know nothing of the Agreement they alledge was made with them. Mr. Hodge perhaps can settle the Affair so that they may have Justice done them. These Sort of things give me a great deal of Trouble. Several of those Men have made personal Applications to me, and I must hear all their Stories tho’ I cannot redress them. I inclose also the Claim of two Gunners upon a Prize made by the Boston Capt Tucker.— I am persuaded the Congress wish to see Justice done to the meanest Stranger that has served them: It is Justice that establisheth a Nation.
The Spanish Ambassador here delivered me several Complaints against our Cruizers. I imagine that all the Injuries complained of are not justly chargeable to us, some of the smaller English Cruizers having pillaged Spanish Vessels under American Colours, of which we have Proof upon Oath. And also that no such American Privateers as are said to have committed these Robberies after coming out of Nantes, have ever been known there or in any other Port of France, or even to have existed. But if any of the Complaints are well founded, I have assured the Ambassador, that the Guilty will be punished & Reparation made.
The Swedish Ambassador also complains of the Taking of a Ship of his Nation by Capt. Landais, the Master of which lays his Damages at 60,000 Livres. I understand it was his own Fault that he was stopt as he did not shew his Papers. Perhaps this if proved may enable us to avoid the Damages.
Since writing the above I have received the following farther Particulars of the Action between Commodore Jones & the English Men of War. The 44 Gun Ship is new having been but 6 Months off the Stocks: she is called the Serapis; the other of 20 Guns is the Countess of Scarborough. He had before taken a number of valuable Prizes particularly a rich Ship bound to Quebec, which we suppose he may have sent to America. The English from mistaken Intelligence, imagining he had a Body of Troops with him to make Descents, have had all their Northern Coasts alarmed, and been put to very expensive Movements of Troops &c.
The extravagant Luxury of our Country in the midst of all its Distresses, is to me amazing. When the Difficulties are so great to find Remittances to pay for the Arms and Ammunition necessary for our Defence, I am astonished and vexed to find upon Enquiry, that much the greatest Part of the Congress Interest Bills come to pay for Tea, and a great Part of the Remainder is order’d to be laid out in Gewgaws & Superfluities. It makes me grudge the trouble of examining, entering and accepting them, which indeed takes a great deal of time.

I yesterday learnt from M. De Monthieu that every thing necessary for equipping two Frigates of 36 Guns, such as Sail Cloth, Cordage Anchors &c &c which we sent to the Congress from hence two Years since, remain stored in the Warehouses of his Correspondent M. Carrabass at Cape François, having never been called for. Probably by the Miscarriage of Letters the Navy-Board never heard of those Goods being there. I shall nevertheless leave the Application I have lately made for Materials for a Frigate of 36 Guns to take its Course. But I send you herewith Copies of two Invoices of the Cargo of the Therese, one of which is what was sent by us, the other by M. Beaumarchais; to the End that Enquiry may be made after the whole. On this Occasion give me leave to remark, that of all the vast Quantities of Goods we have sent you by many different Vessels since my being in France, we never were happy enough to receive the least Scrip of Acknowledgement that they had ever come to hand, except from Mr Langdon of a Cargo arrived at Portsmouth, and I think of one more. This is doubtless owing to the Interruption Correspondence has met with, and not altogether to Neglect. But as such Advices of Receipt may be made in Short Letters, it would be well to send more Copies. The following is a Matter of less Importance. It is two Years, I believe, since I sent the Monument of Genl. Montgomery. I have heard that the Vessel arrived in N. Carolina, but nothing more. I should be glad to know of its coming to hand, and whether it is approv’d. Here it was admired for the Goodness and Beauty of the Marble and the elegant Simplicity of the Design. The Sculptor has had an Engraving made of it of which I inclose a Copy. It was contrived to be affixed to the Wall within some Church, or in the great Room where the Congress meet. Directions for putting it up went with it. All the Parts were well packed in strong Cases.—
With the greatest Respect, I have the honour to be, Sir, Your most obedient & most humble Servant.
B Franklin


P.S. Oct. 28. I kept the Packet in hopes of sending a more explicit Account of what might be expected in regard to the Supplies. The Express which was daily looked for from Spain when I began this Letter arrived but a few Days since. I am now informed that Court is understood to be in Treaty with the Congress in America, to furnish a Sum of hard Money there and on that Account excuses itself from sharing in the Expence of furnishing these Supplies. This has a little deranged the Measures intended to be taken here, and I am now told, that the whole Quantity of Goods demanded can hardly be furnished; but that as soon as the Court returns from Marly, the Ministers will consult and do the best they can for us. The Arms I hear are in hand at Charleville. I am unwilling to keep the Packet any longer, lest she should arrive on our Coasts too far in the Winter, and be blown off: I therefore send away the Dispatches. But if I have the Result of the Council in time to reach her by the Post, I will send it in a separate Letter. The hearty Good Will of the Ministry may be depended on; but it must be remembred that their present Expences are enormous./.
BF
His Exy. John Jay Esq.

 
Notations in different hands: Letter from B Franklin Minister plenipotentiary of the United States at Court of France Octr. 4. & 28. 1779.— Reced March 3. 1780 Referred to the Comee. of Intelligence / Mr. Beaumarchais’ Accts.—wishes to have no mercantile affairs to conduct. Letters of Congss: to the King were recd. & the Invoice De Nieuville & Sons fails in the promised Loan
